DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	With respect to claim 1, the claim language “wherein a second side of the support device is a protective cover” is somewhat confusing. In the specification and the figures the second side does not appear to be the protective. Specifically, paragraph 0006 of the specification indicates a protective cover is located on the side on which a handle element is located on a support device of the ink pad.  In lines 16-17, the claim recites “wherein a handle element is attached to a first side of the protective cover that is opposite a second side of the protective cover. Therefore, a second side can not be a protective cover.  Additionally, in lines 13-15, the recitation “the second side of the support device being one of four sides of the support device that form walls of the opening in the first side of the support device”, is not clear. How are walls formed in the opening in the first side of the support device? To correct these issues and to ensure that the claim is clear and consistent with the specification/figures, it is suggested claim 1 be amended to language such as below (Note: the applicant is reminded to fully review the proposed amended language for any instances that the examiner may have been missed or misinterpreted).  Additionally, withdrawn claims 5-7 should be cancelled due to the remaining restriction requirement. 

synchronously via a reversing mechanism having a slide track in the bottom part via a shaft or trunnion to the top part, wherein in the resting position a text plate mounted on the stamping insert abuts against the ink pad in a support device of the ink pad, and that in a stamping process for producing a stamp imprint in the stamping position the stamping insert with the text plate is shiftable by the reversing mechanism into a stamping position, wherein the ink pad is positioned, during use, in an opening in a first side of the support device such that the ink pad is in direct contact with remaining sides of the support device inside the opening, wherein a first side of the support device is a protective cover, the second side of the support device being one of four sides of the support device that form walls of the opening 

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853